DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 4/17/2019 and 11/06/2019 are acknowledged and have been considered.

Drawings
The drawings submitted 4/17/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (U.S. Patent Application Publication 2016/0352992) in view of Heinonen et al. (U.S. Patent Application Publication 2017/0305570).

In regards to claim 1, Saika et al (henceforth referred to as Saika) disclose a connecting apparatus (Saika teaches a device to connect a camera to a UAV as depicted in figures 2 and 3a) comprising:
Saika teaches a connecting member configured to be detachably coupled to a gimbal or an unmanned aerial vehicle (UAV), but fails to explicitly teach that the connecting member is a snap-fit member.  However, Heinonen et al (henceforth referred to as Heinonen) teaches a UAV with a various possible connecting components including a snap fit component (par. 32).  It would have been obvious to one of ordinary skill in the 
the snap-fit member including a body and an accommodation space in the body.  The connecting member of Saika includes a body with space in the body as depicted;
a movable member arranged in the accommodation space, and configured to rotate relative to the snap-fit member.  Saika teaches a groove and channel in/on the connecting portion and movement of the connecting member (see par. 44); and
a connector fixed to the movable member and configured to electrically couple the UAV and a photographing device carried by the gimbal.  Saika teaches an electrically connecting connector (see par. 68 and item 304); wherein:
the connector is in a to-be-connected status when the movable member is at a first position.  The connector moves from a disconnected position to a connected position (par. 44); and
the movable member and the snap-fit member are in a locked status when the movable member is at a second position.  The connecting member and its components are locked in the second connected position (par. 44).

In regards to claim 2, Saika discloses that the body includes a guiding space for guiding rotation of the movable member; and the movable member includes a protrusion matching the guiding space and configured to slide along the guiding space when the movable member rotates.  Saika teaches a channel or groove and a matching component to be received in the channel or groove (par. 44).

In regards to claim 3, Saika discloses that the guiding space is formed between a first protrusion part and a second protrusion part extending from the body to the accommodation space.  The channel/groove portion of the Saika connector constitutes the claimed guiding space and first and second protruding portions.

In regards to claim 4, Saika as modified by Heinonen discloses that the snap-fit member further includes a snap-fit part arranged at an end portion of the body, the snap-fit part being configured to be rotatably coupled to the gimbal or the UAV; and the snap-fit part and the body form a rotation space in communication with the accommodation space.  The incorporation of a snap fit member on/at the end of the Saika connector form a rotation space and its corresponding accommodation space.

In regards to claim 5, Saika discloses an unmanned aerial vehicle (UAV) comprising: 
a gimbal carrying a photographing device.  Saika teaches a UAV and a gimbal with an attached camera (see figure 3a);
a fuselage.  See aircraft fuselage in figure 2; and
a connecting apparatus fixedly coupled to the fuselage.  Saika teaches a connecting device that connects the camera gimbal mount to the UAV (see figure 3a), the connecting apparatus including:
Saika teaches a member configured to be detachably coupled to the gimbal, but fails to explicitly teach a a snap-fit member.  However, Heinonen teaches a UAV with a various possible connecting components including a snap fit component (par. 32).  It would 
the snap-fit member including a body and an accommodation space in the body.  The connecting member of Saika includes a body with space in the body as depicted;
a movable member arranged in the accommodation space, and configured to rotate relative to the snap-fit member.  Saika teaches a groove and channel in/on the connecting portion and movement of the connecting member (see par. 44); and
a connector fixed to the movable member.  Saika teaches an electrically connecting connector (see par. 68 and item 304); wherein:
the connector is in a to-be-connected status when the movable member is at a first position.  The connector moves from a disconnected position to a connected position (par. 44); and
the movable member and the snap-fit member are in a locked status when the movable member is at a second position.  The connecting member and its components are locked in the second connected position (par. 44).

In regards to claim 6, Siaka discloses that the fuselage includes a fixing member screwed to a bottom part of the snap-fit member.  Saika teaches a locking groove/channel structure constituting a fixing member.

In regards to claim 7, Saika discloses that the gimbal includes a coupling apparatus including:

at least one fixing part arranged at an outer side of the engagement part; and
the snap-fit member includes at least one snap-fit part configured to be detachably coupled to the at least one fixing part. The snap-fit connector, as connected to the gimbal mechanism of Saika, includes the claimed snap fit part detachably coupled to the gimbal.

In regards to claim 10, Saika discloses that the body includes a guiding space for guiding rotation of the movable member; and the movable member includes a protrusion matching the guiding space and configured to slide along the guiding space when the movable member rotates.  Saika teaches a channel or groove and a matching component to be received in the channel or groove (par. 44)

In regards to claim 11, Saika discloses that the connecting apparatus further includes a limiting structure configured to maintain the movable member at the first position or the second position.  The connecting device of Saika includes a motion limiting structure that stops the connector in a coupled position.

In regards to claim 19, Saika discloses an unmanned aerial vehicle (UAV) comprising: 
a gimbal carrying a photographing device.  Saika teaches a UAV and a gimbal with an attached camera (see figure 3a),

a connecting apparatus fixedly coupled to the gimbal.  Saika teaches a connecting device that connects the camera gimbal mount to the UAV (see figure 3a), the connecting apparatus including:
Saika teaches a member configured to be detachably coupled to the gimbal, but fails to explicitly teach a a snap-fit member.  However, Heinonen teaches a UAV with a various possible connecting components including a snap fit component (par. 32).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various connection means to the Saika camera mount including a snap fit as taught by Heinonen, for ease and simplicity, 
the snap-fit member including a body and an accommodation space in the body;
a movable member arranged in the accommodation space, and configured to rotate relative to the snap-fit member.  Saika teaches a groove and channel in/on the connecting portion and movement of the connecting member (see par. 44); and
a connector fixed to the movable member.  Saika teaches an electrically connecting connector (see par. 68 and item 304); wherein:
the connector is in a to-be-connected status when the movable member is at a first position.  The connector moves from a disconnected position to a connected position (par. 44); and
the movable member and the snap-fit member are in a locked status when the movable member is at a second position.  The connecting member and its components are locked in the second connected position (par. 44).

In regards to claim 20, Saika discloses that the gimbal includes a fixing member screwed to a bottom part of the snap-fit member.  Saika teaches a locking groove/channel structure constituting a fixing member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (U.S. Patent Application Publication 2016/0352992) in view of Heinonen et al. (U.S. Patent Application Publication 2017/0305570) as applied to claim 5 above, and further in view of Ye et al. (Chinese Patent Document CN 105438491A).

In regards to claim 9, Saika discloses that the connector includes a first plug, but fails to teach a second plug.  However, Ye et al (henceforth referred to as Ye) teaches a quick connector device with two opposed plugs as depicted in figures 1 and 2 and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the opposed plug configuration in Ye on the device of Saika, for quick connection and disconnection;
the fuselage includes a first socket coupled to the first plug; and
the gimbal includes a second socket coupled to the second plug.  As modified, the aircraft fuselage and the gimbal of the Saika assembly includes corresponding “sockets” to connect to the two opposed plugs.




Allowable Subject Matter
Claims 8, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 8, the closest prior art fails to teach or make obvious, including all the limitations of claim 8, that each of the at least two openings is arranged between adjacent ones of the at least two snap-fit parts and is in communication with one of the at least one rotation space.  With respect to claim 12, the closest prior art fails to teach or make obvious, including all the limitations of claim 12, that the limiting member including a locking member configured to abut against the first positioning groove or the second positioning groove to position the movable member.  With respect to claim 17, the closest prior art fails to teach or make obvious, including all the limitations of claim 17, a limiting member arranged at the body and configured to match the first positioning groove or the second positioning groove.


Summary/Conclusion
Claims 1-7, 9-11, 19 and 20 are rejected and claims 8 and 12-18 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641